 1

 2

 3

 4                     IN THE UNITED STATES DISTRICT COURT
 5                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                           SAN FRANCISCO DIVISION
 7

 8

 9   UNITED STATES OF AMERICA,             Case No.: CR 21–0030 EMC
10             Plaintiff,                  STIPULATION AND [PROPOSED]
                                           ORDER CONTINUING SENTENCING
11        v.                               HEARING
12   WEIZEN FRIAS,
13             Defendant.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1         In order to provide additional time for the U.S. Probation Officer to complete the

 2   Presentence Report, the parties stipulate and jointly request that the sentencing date in the

 3   above-captioned case be continued from May 19, 2021, to July 14, 2021.

 4              IT IS SO STIPULATED.
 5
                       May 5, 2021                         STEPHANIE HINDS
 6                     Dated                               Acting United States Attorney
                                                           Northern District of California
 7

 8                                                                   /S
                                                           DAN KARMEL
 9                                                         Assistant United States Attorney

10

11
                       May 5, 2021                         GEOFFREY HANSEN
12                     Dated                               Acting Federal Public Defender
                                                           Northern District of California
13
                                                                     /S
14                                                         DANIEL P. BLANK
                                                           Assistant Federal Public Defender
15

16

17              IT IS SO ORDERED.
18
                  05/07/2021
19                  Dated                                  EDWARD M. CHEN
                                                           United States District Judge
20

21

22

23

24

25

26

27

28
